United States Court of Appeals
                     For the First Circuit


No. 02-1548

                 EDBIA MARITZA OLIVA-MURALLES,

                          Petitioner,

                               v.

                JOHN ASHCROFT, Attorney General,

                          Respondent.


                          ERRATA SHEET

     The opinion of this Court, issued on May 6, 2003, is amended
as follows:

     On the cover sheet, replace "appellant" with "petitioner"
and "appellee" with "respondent".